Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Conochie US Patent 6,878,174 who teaches  (a) supplying a feed at an elevated temperature resulting from thermal beneficiation to a process vessel to form a packed bed;  (b) cooling the carbonaceous material in the packed bed from the elevated temperature to a target temperature less than the elevated temperature by indirect heat exchange;  (c) before the feed reaches the target temperature, supplying an oxygen-containing gas to the packed bed to partially oxidize the carbonaceous material to a required degree to stabilize the carbonaceous material;  and (d) removing heat from the packed bed during partial oxidation that is produced by oxidation of carbonaceous material to maintain the temperature of the carbonaceous material substantially constant during oxidation to avoid thermal runaway.
The prior art does not teach or fairly suggest a system and method for operating a generation device comprising: (a) a reaction section in which an exothermic reaction of gaseous reactants is performed at a predetermined temperature higher than a boiling point of water; (b) supplying the reactants to the reaction section heated to the predetermined temperature in the heating step; (c) circulating cooling water between the reaction section to which the reactants are supplied in the supplying step and a cooling tower by using a cooling water circulation system that circulates the cooling water between the cooling tower which cools the cooling water that removes heat generated by the exothermic reaction, and the reaction section; (d) mixing the product water generated in the reaction section by the exothermic reaction into the cooling water circulation system: stopping supply of reactants to the reaction section: and stopping 
In contrast, the instant invention differs from the prior art in that it mixing the product water generated in the reaction section by the exothermic reaction into the cooling water circulation system: stopping supply of reactants to the reaction section: and stopping circulation of cooling water between the reaction section and the cooling tower in the cooling water circulation system after generation of product water in the reaction section, the product water being mixed with the cooling water circulation system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/SHARON PREGLER/           Primary Examiner, Art Unit 1772